163 S.W.3d 493 (2005)
David BROWNING, Sharon Browning, Janet Groll, Jacqueline Aumer, Laura Kamm, Jonathan Tag, Angelyn Tag, and Britz, Inc., Plaintiffs/Appellants,
v.
CITY OF ST. LOUIS, Excise Division of the Department of Public Safety of the City of St. Louis, and Robert Kraiberg, Excise Commissioner, Defendants/Respondents.
No. ED 84191.
Missouri Court of Appeals, Eastern District, Division Two.
May 3, 2005.
Elkin L. Kistner, Jones, Haywood, Bick, Kistner, & Jones, P.C., St. Louis, MO, for respondents.
Edward J. Hanlon, City Counselor-City of St. Louis, St. Louis, MO, for appellants.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
This is an appeal from a judgment upholding the Excise Commissioner's approval of a retail liquor license. The decision of the Excise Commissioner is supported by competent and substantial evidence on the whole record. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).